— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Holder, J.), rendered June 28, 2010, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his challenge to the adequacy of the procedure used to adjudicate him a persistent violent felony offender (see People v Callahan, 80 NY2d 273, 281-282 [1992]; People v Huggins, 105 AD3d 760, 761 [2013], lv denied 21 NY3d 1005 [2013]; People v Haynes, 70 AD3d 718, 718-719 [2010]). Eng, P.J., Rivera, Hall and Lott, JJ., concur.